DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 7/13/2020 filling of Application 16/946,951.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-7 are directed toward a method to determine anchor skills.  Claims 8-14 are directed toward a device a method to determine anchor skills.  Claims 16-20 
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of performing an analysis to generate an anchor model which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

a method, comprising: 
processing, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data;  
adding or removing,  one or more skills to or from the skill data for one or more predefined target skill profile categories, based on the similarity scores and to generate modified skill data;  
comparing, the similarity scores and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; 
grouping, the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group categories and to generate groups of the anchor skill data; 
processing, the groups of the anchor skill data and the similarity scores, with a clustering model, to generate clustered anchor skill data for each of the one or more predefined groups categories; and
performing, one or more actions based on the clustered anchor skill data. 

The 2019 PEG states certain method of organizing human activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are abstract.  The instant claims are directed to analyzing required job skills to identify job opportunities to users which can be considered managing behaviors and relationships amongst people. 
Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the processing the skill data, with a similarity model;  the adding or removing; the comparing; the grouping; the processing the groups of the anchor skill data and the similarity scores, with a clustering model; and the performing one or more actions are drawn to analysis and evaluation that can be performed mentally.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the Examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
obtaining, by a device, skill data identifying skill of one or more employees; 
using a processing device to perform the abstract idea;

Claim 8 further recites the additional elements of:
provide data identifying the one or more job opportunities to a client device associated with the employee.
However, the processing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the obtaining of skill data is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Similarly, the display of the results of an analysis recited in the instant claims is not meaningfully different from the post solution activity of a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  Both the instant case and the example cited in the MPEP merely output the result of an analysis in a manner that is not integrated into the claim as a whole.  
When viewing the generic display and data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the receipt or location data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of skill data is considered well-known and conventional as established by the MPEP and relevant case law.
Further, nothing in the Applicant’s specification indicates that the display of information is anything other than conventional.  The Examiner takes official notice that displaying the result of an analysis on a user device is well-known and conventional.
Further Claims 2-6 further limit the mental processes and method of organizing human activity recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 2, 3 disclose the additional elements of displaying information.  But as explained above the display of information is considered insignificant extra solution activity and well-known and conventional.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a computer program product or device, for example, would be subject to the same analysis.  As such, claims 8-20 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1.

As per Claim1 Swaminathan teaches a method, comprising: 
obtaining, by a device, skill data identifying skill of one or more employees; (para. 4 teaches a computing system analyzes information about organizations and workers to predict how a particular role will change over time, e.g., how the skills required for the role will change.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills. In some examples, the system may determine that two skills are related, e.g., typewriter entry and word processor entry, and combine the two skills when determining the representative set of skills.)
adding or removing, by the device,  one or more skills to or from the skill data for one or more predefined target skill profile categories, based on the similarity and to generate modified skill data;  (para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 74 teaches in some implementations, the system determines new skills in a current period of time that are not included in previous periods of time and a likelihood that each of the new skills will be used in the particular job role 
comparing, by the device, the similarity and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; (para. 9 teaches Selecting the representative set of skills for the job role at the period of time may include determining, for each of the skills determined for the workers that had the particular job role during the period of time, whether a measure of workers who had the skill satisfies a threshold value, and including, for each of the skills for which a measure of workers who had the skill satisfied the threshold value, the skill in the representative set of skills for the job role at the period of time.  para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills. 
grouping, by the device, the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group categories and to generate groups of the anchor skill data; Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills. 
processing, by the device, the groups of the anchor skill data and the similarity, to generate clustered anchor skill data for each of the one or more predefined groups categories; and (para. 19 teaches he analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time. For example, the analysis system can identify workers in different companies who each have the same job role. The analysis system can determine what skills are most common for the job role, 
performing, by the device, one or more actions based on the clustered anchor skill data. (para. 89 teaches he system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418).)
Swaminathan does not explicitly disclose processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores   However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose a clustering model However, Lin teaches n operation 308, the clustering module 208 generates a set of skills clusters for the set of skills. The operation 308 may be automatically performed based on identifying the set of co-occurrences without user or administrator intervention. In some embodiments, the clustering module 208 generates the set of skills clusters using one or more spectral clustering operations, such as using the Shi-Malik algorithm (e.g., a normalized cuts algorithm). For example, the clustering module 208 may use Laplacian Matrix Decomposition, K-means, 


As per Claim 2 Swaminathan teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: 
providing the clustered anchor skill data for display; (see Swaminathan para. 53 that teaches he skill prediction module 216 may provide the predicted set of skills to the presentation module 210 for presentation to a user. In some examples, the skill prediction module 216 provides the predicted set of skills to a worker evaluation module 218.)
identifying and providing for display data identifying a capability of the employee relative to other employees; or - 48 -PATENT 
Docket Ref. No. 0095-0614 identifying and providing for display data identifying leadership qualities of the employee relative to other employees.  

As per Claim 3 Swaminathan teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: identifying and providing for display data identifying job opportunities for the employee; identifying and providing for display data identifying the employee as an expert relative to other employees; or generating an education plan for the employee to acquire an additional skill or improve an existing skill.  (see Swaminathan para. 89-90 teach the system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role 

As per Claim 4 Swaminathan teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: automatically registering the employee for one or more courses to acquire an additional skill or improve an existing skill; (Swaminathan para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)
retraining the similarity model based on the clustered anchor skill data; or retraining the clustering model based on the clustered anchor skill data.   

As per Claim 5 Swaminathan teaches the method of claim 1, further comprising: receiving employee data identifying one or more of: self-assessed skills, completed trainings, organizations, interests, - 49 -PATENT Docket Ref. No. 0095-0614expertise, or an education level associated with an employee; and determining the skill data based on the employee data.  (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.  Further, para. 54 that teaches the worker evaluation module 218 uses the predicted set of skills to determine whether a particular worker or the workers in a group of workers will have the predicted skills or is likely to learn the predicted skills. For instance, the worker evaluation module 218 compares characteristics for the particular worker, such as education information, skills learned, and classes attended, among other characteristics, with characteristics of other workers to determine a likelihood that the particular worker will be able to learn one of the predicted skills. In some implementations, the evaluation module 218 identifies representative workers that have successfully learned the skills that the particular worker needs to learn, and determines characteristics of the representative workers. The evaluation module 218 then determines whether the particular worker has characteristics matching those who have successfully learned the skills before.)


As per Claim 7 Swaminathan teaches the method of claim 1, wherein the similarity between the skills of the skill data are determined based on employee data identifying one or more of self-assessed skills, completed trainings, organizations, interests, expertise, or an education level associated with an employee.  (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and 
Swaminathan does not teach similarity scores  However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include the use of similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).

As per Claim 8 Swaminathan teaches a device, comprising: 
one or more memories; and (see Swaminathan para. 99)
one or more processors, (see Swaminathan para. 99)
communicatively coupled to the one or more memories, configured to: (see Swaminathan para. 99)
receive employee data identifying one or more of:
skills, completed trainings, organizations, interests, expertise, or an education level associated with an employee; (para. 24-25 teach FIG. 1 is an example of an environment 100 in which a system predicts a set of skills 112 required for a particular job role at a future date. The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.For instance, the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.)
determine, from the employee data, skill data identifying skills of the employee; (see para. 26 that teaches all of the lists include, in addition to the title of the job role, skills a corresponding worker had while working in the job role. Some examples of skills for the data entry job role may include Office Suite proficiency, database proficiency, general computer proficiency, email, and communication skills. Each of the lists 104a-e may include different combinations of skills. For instance, all of the lists 104a-e may indicate that the corresponding worker had Office Suite proficiency, the second list 104b for a data entry worker in accounting may indicate that the worker had experience with a spreadsheet application and accounting software, the fourth list 104d may indicate that a worker had database proficiency, and the fifth list 104e may indicate that a corresponding worker had good communication skills.)
process the employee data and the skill data, to determine similarity between the skills of the skill data based on the employee data(See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to 
add or remove one or more skills to or from the skill data for predefined target skill profile categories, based on the similarity and to generate modified skill data; (para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 74 teaches in some implementations, the system determines new skills in a current period of time that are not included in previous periods of time and a likelihood that each of the new skills will be used in the particular job role at the particular time in the future. If the likelihood that a particular new skill satisfies a threshold value, the system includes the new skill in the predicted set of skills.)
compare the similarity and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; (para. 9 teaches selecting the representative set of 
 group the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group category and to generate groups of the anchor skill data; (Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.) 
process the groups of the anchor skill data and the similarity, to generate clustered anchor skill data for each of the groups of the anchor skill data; (para. 19 teaches he analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time. For example, the analysis system can identify workers in different companies who each have the same job role. The analysis system can determine what skills are most common for the job role, and see how those skills compare to the skills that were common for the job role in previous time periods. From this and other information, the system can predict what skills are likely to be needed for a job role at some time in the future, e.g., one year, five years, or ten years later.)
identify one or more job opportunities for the employee based on the clustered anchor skill data; and 
provide data identifying the one or more job opportunities to a client device associated with the employee. 
 (para. 89 teaches he system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418).)

Swaminathan does not teach a similarity model, to determine similarity scores; However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose a clustering model However, Lin teaches n operation 308, the clustering module 208 generates a set of skills clusters for the set of skills. The operation 308 may be automatically performed based on identifying the set of co-occurrences without user or administrator intervention. In some embodiments, the clustering module 208 generates the set of skills clusters using one or more spectral clustering operations, such as using the Shi-Malik algorithm (e.g., a normalized cuts algorithm). For example, the clustering module 208 may use Laplacian Matrix Decomposition, K-means, hierarchical clustering, balanced iterative reducing and clustering using hierarchies (BIRCH), expectation-maximization algorithm, or other suitable operations. In some embodiments, the clustering module 208 generates the set of skills clusters using the discussed algorithms in an 

As per Claim 9 Swaminathan teaches the device of claim 8, wherein the anchor skill data includes skills, from the skill data, with similarity that satisfy the predefined threshold.  (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.   Para. 31 teaches e system uses the skill trends 106 for the particular job role to determine predicted skills 112 for the particular job role. The system may determine, using the skill trends 106, that some current workers in the particular job role have certain skills that none of the previous workers in the particular job role had and those certain skills are likely to be required for the job role in the future. For example, the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.) 
Swaminathan does not teach similarity scores  However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly 

As per Claim 10 Swaminathan teaches the device of claim 8, wherein the one or more processors are further configured to: generate, based on the clustered anchor skill data, an education plan for the employee to acquire an additional skill or improve an existing skill; and provide the education plan to a client device associated with the employee.  (para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)

As per Claim 11 Swaminathan teaches the device of claim 8, wherein the one or more processors are further configured to: automatically register the employee for one or more courses to acquire an additional skill or improve an existing skill; and provide, to a client device associated with the employee, information identifying the one or more courses for which the employee is registered.   (Swaminathan para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, 

As per Claim 12 Swaminathan teaches the device of claim 8, wherein the one or more processors, when adding or removing the one or more skills to or from the skill data for the predefined target skill profile categories, are configured to: add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold.  However, Lin para. 68 teaches hose skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Further, para. 79-80 teach in operation 710, the validation module 210 validates a skills cluster of the set of skills clusters to generate a validated skills cluster. As shown in FIG. 7, the operation 710 includes sub-operations based on generating the set of skills clusters, automatically validating, by the skills clustering machine 22. In operation 712, the validation module 210 determines a correlation of the skills cluster to other skills clusters of the set of skills clusters. In various embodiments, the validation module 210 determines the correlation of the skills within the skills cluster by silhouette indexing operations modeling relationships among the skills of the skills cluster.  Given the skills cluster, the validation module 210 determine how well a skill is assigned to the skills cluster and define a dissimilarity threshold or similarity threshold. The validation module 210 may generate a similarity score for each skill within the cluster as a metric for measuring the similarity of the skill to other skills or, more broadly, the skills cluster. In some embodiments, a similarity score for a skill, which is below the dissimilarity score, indicates a tight clustering or appropriate similarity of the skill to the skills cluster or other skills within the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include add, to the skill data, one or more skills with similarity scores .

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 as applied to Claim 1 and in further view of Lewis US 20170154311 A1.

As per Claim 6 Swaminathan does not teach the method of claim 1, wherein adding or removing the one or more skills to or from the skill data for the predefined target skill profile categories comprises: removing, from the skill data, one or more skills that a first predetermined quantity of other employees possess and one or more skills that a second predetermined quantity of other employees do not possess.  However, Lewis para. 63-65 teach in one example embodiment, the qualification module 340 limits qualifications to a threshold number. In one example, a threshold number of qualifications is 20 and the qualification module 340 determines the 20 qualifications that are most frequently included in profiles for similar positions stored in the database 110. Of course, other values may be used, and this disclosure is not limited in this regard. In another example embodiment, the position module 320 receives the threshold number of qualifications from the user.  In one example embodiment, the qualification module 340 removes generic qualifications from the set of qualifications. In one example, the threshold number of qualifications does not include generic qualifications. In another example embodiment, the qualification module 340 determines that qualifications are generic in response to the qualification being included in profiles for different positions in different industries.  In one example, the qualification module 340 determines whether identified qualifications are generic. Generic qualifications are those that span across different profiles for different positions, industries, and/or experience levels. As a general rule, generic qualifications are not good discriminators in drawing appropriate candidates to the hiring pool as they may be skills that are held by numerous individuals in a variety of job positions, industries, experience levels and/or so forth. As one representative example, the system identifies a “Word Processing” qualification is included in many different profiles for different positions, industries, .

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 as applied to Claim 1 and in further view of Wang US 2018/0253655 A1.

As per Claim 13 Swaminathan does not teach the device of claim 8, wherein the one or more processors are further configured to: identify skills in the skill data with similarity scores that are substantially the same as similarity scores of skills in a cluster of the clustered anchor skill data; determine a similarity ranking for the identified skills in the skill data; and provide the similarity ranking for display.  However, Wang para. 21 teaches social networking system (e.g., the social networking system 120 in FIG. 1) then uses the vector attribute score for the first skill and determines a distance from a plurality of other skills. In some example embodiments, the plurality of other skills are ranked based on their similarity to the first skill.  Further para. 58 teaches in some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) ranks the list of potential matching skills based on their calculated similarity score to the skill of interest. In some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) selects (510) an alternative skill based on the rankings.  Para. 26 teaches in response, the client system 102 receives, from the social networking system 120, a list of course recommendations for courses that teach the skills, and displays that ranked list of skills in a user interface on the client system 102. Both Swaminathan and Wang are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the .

Claim(s) 14, 15, 16, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Williams US 10,102,281 B2.

As per Claim 14 Swaminathan does not teaches the device of claim 8, wherein the one or more processors are further configured to: train the clustering model with historical groups of anchor skill data and historical similarity scores associated with historical skill data and historical employee data for a plurality of employees.   However, Williams teaches para. 12 teaches techniques according to the present disclosure may be used to adapt and refine cluster solutions based on evaluations of previous cluster solutions using one or more evaluation criteria specified by a user. The system is therefore able to integrate the clustering of data with evaluation of the clustering results to generate cluster solutions that are meaningful to a user.  Para. 22 teaches generating the plurality of cluster solutions for the data set includes identifying the cluster solutions using a machine-learning algorithm based on previously calculated scores for cluster solutions. As such, the evaluation of cluster solutions may be fed-back as input to the clustering engine, and may enable automatic adjustment and refinement of the clustering engine based on evaluations of previous cluster solutions.  Both Swaminathan and Williams are drawn to determining similarity amongst data.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the Applicant’s invention to modify the teaching of Swaminathan in view of Lin to include train the clustering model with historical groups of anchor skill data and historical similarity scores associated with historical skill data and historical employee data for a plurality of employees  as taught by Williams to determine the optimal cluster solution (see Williams para. 41).

As per Claim 15 Swaminathan teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: (see Swaminathan para. 99)
receive employee data identifying one or more of: 
self-assessed skills, 
completed trainings, 
organizations, 
interests, 
expertise, or 
an education level associated with an employee; (Swaminathan para. 24-25 teach FIG. 1 is an example of an environment 100 in which a system predicts a set of skills 112 required for a particular job role at a future date. The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.For instance, the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.)
determine, from the employee data, skill data identifying skills of the employee; (Swaminathan see para. 26 that teaches all of the lists include, in addition to the title of the job role, skills a corresponding worker had while working in the job role. Some examples of skills for the data entry job role may include Office Suite proficiency, database proficiency, general computer proficiency, email, and communication skills. Each of the lists 104a-e may include different combinations of skills. For instance, all of the lists 104a-e may 
 process the employee data and the skill data, with a similarity model, to determine similarity between the skills of the skill data based on the employee - 53 -PATENT Docket Ref. No. 0095-0614data; (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.   Para. 5 teaches for each worker in the set of workers that has the particular job role during a current period of time, second skills of the worker, comparing the second skills determined for the workers that have the particular job role during the current period of time to determine second skills in common for the workers that have the particular job role during the current period of time, selecting, using the second skills in common for the workers that have the particular job role during the current period of time, a current representative set of skills for the job role at the current period of time, and comparing the predicted set of skills with the current representative set of skills to determine predicted new skills required for the particular job role at the particular time in the future.  The Examiner considers common skills to be similarity between the skills of the skill data based on the employee data)
add or remove one or more skills to or from the skill data for predefined target skill profile categories, based on the similarity and to generate modified skill data; (Swaminathan para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 74 teaches in some implementations, the system 
compare the similarity and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; (Swaminathan para. 9 teaches selecting the representative set of skills for the job role at the period of time may include determining, for each of the skills determined for the workers that had the particular job role during the period of time, whether a measure of workers who had the skill satisfies a threshold value, and including, for each of the skills for which a measure of workers who had the skill satisfied the threshold value, the skill in the representative set of skills for the job role at the period of time.  para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.)
group the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group category and to generate groups of the anchor skill data; (Swaminathan para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.) 
process the groups of the anchor skill data and the similarity, to generate clustered anchor skill data for each of the groups of the anchor skill data, (Swaminathan para. 19 teaches he analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time. 
perform one or more actions based on the clustered anchor skill data.  (para. 89 teaches the system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418).)
Swaminathan does not teach a similarity model, to determine similarity scores; However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose a clustering model However, Lin teaches n operation 308, the clustering module 208 generates a set of skills clusters for the set of skills. The operation 308 may be automatically performed based on identifying the set of co-occurrences without user or administrator intervention. In some embodiments, the clustering module 208 generates the set of skills clusters using one or more spectral clustering operations, such as using the Shi-Malik algorithm (e.g., a normalized cuts algorithm). For example, the clustering module 208 may use Laplacian Matrix Decomposition, K-means, 
Swaminathan n view of Lin does not teach wherein the clustering model is trained with historical groups of anchor skill data and historical similarity scores associated with historical skill data and historical employee data for a plurality of employees; and However, Williams teaches para. 12 teaches techniques according to the present disclosure may be used to adapt and refine cluster solutions based on evaluations of previous cluster solutions using one or more evaluation criteria specified by a user. The system is therefore able to integrate the clustering of data with evaluation of the clustering results to generate cluster solutions that are meaningful to a user.  Para. 22 teaches generating the plurality of cluster solutions for the data set includes identifying the cluster solutions using a machine-learning algorithm based on previously calculated scores for cluster solutions. As such, the evaluation of cluster solutions may be fed-back as input to the clustering engine, and may enable automatic adjustment and refinement of the clustering engine based on evaluations of previous cluster solutions.  Both Swaminathan and Williams are drawn to determining similarity amongst data.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the Applicant’s invention to modify the teaching of Swaminathan in view of Lin to include wherein the clustering model is trained with historical groups of anchor skill data and historical similarity scores associated with historical skill data and historical employee data for a plurality of employees as taught by Williams to determine the optimal cluster solution (see Williams para. 41).

As per Claim 16 Swaminathan teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: provide the clustered anchor skill data for display; (see Swaminathan para. 53 that teaches he skill prediction module 216 may provide the predicted set of skills to the presentation module 210 for presentation to a user. In some examples, the skill prediction module 216 provides the predicted set of skills to a worker evaluation module 218.)identify and provide for display data identifying a capability of the employee relative to other employees; identify and provide for display data identifying leadership qualities of the employee - 54 -PATENT Docket Ref. No. 0095-0614 relative to other employees; identify and provide for display data identifying job opportunities for the employee; identify and provide for display data identifying the employee as an expert relative to other employees; generate an education plan for the employee to acquire an additional skill or improve an existing skill; automatically register the employee for one or more courses to acquire an additional skill or improve an existing skill; retrain the similarity model based on the clustered anchor skill data; or retrain the clustering model based on the clustered anchor skill data.  

As per Claim 18 Swaminathan teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: automatically register the employee for one or more courses to acquire an additional skill or improve an existing skill; and provide, to a client device associated with the employee, information identifying the one or more courses for which the employee is registered.  (Swaminathan para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)

As per Claim 19 Swaminathan teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to add or remove the one or more skills to or from the skill data for the predefined target skill profile categories, cause the one or more processors to: 
add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold.  However, Lin para. 68 teaches hose skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Further, para. 79-80 teach in operation 710, the validation module 210 validates a skills cluster of the set of skills clusters to generate a validated skills cluster. As shown in FIG. 7, the operation 710 includes sub-operations based on generating the set of skills clusters, automatically validating, by the skills clustering machine 22. In operation 712, the validation module 210 determines a correlation of the skills cluster to other skills clusters of the set of skills clusters. In various embodiments, the validation module 210 determines the correlation of the skills within the skills cluster by silhouette indexing operations modeling relationships among the skills of the skills cluster.  Given the skills cluster, the validation module 210 determine how well a skill is assigned to the skills cluster and define a dissimilarity threshold or similarity threshold. The validation module 210 may generate a similarity score for each skill within the cluster as a metric for measuring the similarity of the skill to other skills or, more broadly, the skills cluster. In some embodiments, a similarity score for a skill, which is below the dissimilarity score, indicates a tight clustering or appropriate similarity of the skill to the skills cluster or other skills within the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).


Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Williams US 10,102,281 B2 as applied to Claim 15 and in further view of Lewis US 20170154311 A1.

As per Claim 17 Swaminathan does not teach the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to add or remove the one or more skills to or from the skill data for the predefined target skill profile categories, cause the one or more processors to: remove, from the skill data, one or more skills that a first predetermined quantity of other employees possess and one or more skills that a second predetermined quantity of other employees do not possess.   However, Lewis para. 63-65 teach in one example embodiment, the qualification module 340 limits qualifications to a threshold number. In one example, a threshold number of qualifications is 20 and the qualification module 340 determines the 20 qualifications that are most frequently included in profiles for similar positions stored in the database 110. Of course, other values may be used, and this disclosure is not limited in this regard. In another example embodiment, the position module 320 receives the threshold number of qualifications from the user.  In one example embodiment, the qualification module 340 removes generic qualifications from the set of qualifications. In one example, the threshold number of qualifications does not include generic qualifications. In another example embodiment, the qualification module 340 determines that qualifications are generic in response to the qualification being included in profiles for different positions in different industries.  In one example, the qualification module 340 determines whether identified qualifications are generic. Generic qualifications are those that span across different profiles for different positions, industries, and/or experience levels. As a general rule, generic qualifications are not good discriminators in drawing appropriate candidates to the hiring pool as they may be skills that are held by numerous individuals in a variety of job positions, industries, experience levels and/or so forth. As one representative example, the system identifies a “Word Processing” qualification is included in many different profiles for different positions, industries, and/or experience levels. In response, the qualification module 340 removes “Word Processing” from a generated set of qualifications because the qualification is “generic.”)  Both Swaminathan and Lewis are .

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Williams US 10,102,281 B2 as applied to Claim 15 and in further view of Wang US 2018/0253655 A1.

As per Claim 20 Swaminathan does not teach the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
identify skills in the skill data with similarity scores that are substantially the same as similarity scores of skills in a cluster of the clustered anchor skill data; 
determine a similarity ranking for the identified skills in the skill data; and provide the similarity ranking for display.  
However, Wang para. 21 teaches social networking system (e.g., the social networking system 120 in FIG. 1) then uses the vector attribute score for the first skill and determines a distance from a plurality of other skills. In some example embodiments, the plurality of other skills are ranked based on their similarity to the first skill.  Further para. 58 teaches in some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) ranks the list of potential matching skills based on their calculated similarity score to the skill of interest. In some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) selects (510) an alternative skill based on the rankings.  Para. 26 teaches in response, the client system 102 receives, from the social networking system 120, a list of course recommendations for courses that teach the skills, and displays that ranked list of skills in a user interface on the client system 102. Both Swaminathan and Wang are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683